DETAILED ACTION
	This action is responsive to the application No. 17/010,307 filed on 02 September 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 

Claim Rejections - 35 USC § 102 / §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (US 2016/0297091).
(Re Claim 1) Komatsu teaches a workpiece cutting method of cutting a workpiece (Figs. 2, 5, 8, para. [0028]) along a plurality of crossing division lines formed on a front side of the workpiece, by using a cutting blade having a thickness gradually decreasing toward an outer circumference of the cutting blade (para. [0031], tapered blade 50), the workpiece cutting method comprising: 
a shape checking step of checking a shape of the cutting blade (paras. [0036]-[0037], [0046], and Table 1); 
a cut depth setting step of setting a cut depth by the cutting blade into the workpiece according to the shape checked in the shape checking step such that a width of a cut groove to be formed on the front side of the workpiece becomes a previously set value (paras. [0036]-[0042], the preliminary cut(s) and measurements thereof determining the shape of the blade and how the depth correlates to the width is then used to set the desired depth which will have a known/desired corresponding width, this is the problem being solved: para. [0011] if the depth is wrong then the corresponding width is wrong); and 
a cutting step of cutting the workpiece with the cut depth set in the cut depth setting step, by forcing the cutting blade into the workpiece from the front side thereof (para. [0042]).
(Re Claim 2) wherein the shape checking step comprises: 
a transfer step of cutting a dummy workpiece or the workpiece by using the cutting blade to form a test cut groove in the dummy workpiece or in the workpiece, thereby transferring the shape of the cutting blade to the test cut groove; and an imaging step of imaging a cross section of the test cut groove formed in the transfer step (paras. [0036]-[0037]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. as applied above, and further in view of Han (US 2015/0303075).
(Re Claim 3) wherein the workpiece is a package substrate including: a wiring substrate having a front side partitioned by the division lines to define a plurality of separate regions; a plurality of chips individually provided in the plurality of separate regions on the front side of the wiring substrate; and  a plastic molding layer for sealing the plurality of chips with resin; the front side of the package substrate as the workpiece being an upper surface of the plastic molding layer from which the cutting blade is forced into the package substrate in the cutting step.
Komatsu is silent regarding the claimed package substrate and details thereof. A PHOSITA would recognize Komatsu’s method regarding performing test cuts to check the shape of the blade to determine how the depth of cut corresponds to the width, and then selecting an appropriate depth of cut to achieve a desired width is applicable to dicing a wide range of substrates and is obviously not limited to Komatsu’s device wafer. A PHOSITA would readily recognize Komatsu’s methods can advantageously be employed to accurately cut a wide range of substrates, such as the package substrate taught by Han (see Figs. 9-13 and corresponding text: package/wiring substrate 10, chips 100/200, plastic molding layer 400, V-shaped cutting blade 610) with improved cut depth and correspond width accuracy by applying Komatsu’s inventive process. Komatsu already recognizes that accurately controlling the cutting depth and width improves yield (paras. [0011]-[0012]) and a PHOSITA would understand the process can advantageously be used in a wide range of dicing applications, including dicing package substrates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822